 
NOMINATION AGREEMENT


THIS NOMINATION AGREEMENT (this “Agreement”) is made, entered into, and
effective as of February 23, 2010, by and among Derma Sciences, Inc., a
Pennsylvania corporation  with its principal place of business at 214 Carnegie
Center, Suite 300,  Princeton, New Jersey 08540 (the “Company”) and Comvita New
Zealand Limited (“Comvita”).


RECITALS


WHEREAS, concurrently with the execution and delivery of this Agreement, Comvita
has licensed certain medical honey technology to the Company (the “License
Transaction”) pursuant to a License Agreement and other related agreements
(collectively the “License Transaction Documents”);


WHEREAS, Comvita is a stockholder of the Company and owns as of the consummation
of the License Transaction more than 10% of the outstanding common stock of the
Company; and


WHEREAS, as an inducement and a condition to entering into the License
Transaction Documents, Comvita and the Company have agreed to enter into this
Agreement.


AGREEMENT


NOW, THEREFORE, in and as consideration of and for the foregoing premises and
the representations, warranties, agreements, and covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:


1.           One Designee.  For so long as Comvita owns more than 10% of the
outstanding common stock of the Company, the Company shall nominate, in
connection with each shareholder solicitation relating to the election of
directors of the Company,  one candidate designated by Comvita. The candidate
shall be the Chief Executive Officer of Comvita, the Chairman of the Board of
Comvita, or such other person as is reasonably acceptable to the Company (the
“Comvita Designee”).


2.           Affiliates.  For purposes of this Agreement, all shares held by an
Affiliate (as defined in Rule 405 promulgated under the Securities Act of 1933,
as amended) of Comvita shall be deemed to be owned by Comvita.

 

--------------------------------------------------------------------------------

 


3.           Voting of Management Shares.  The Company shall uses its best
efforts (i) to cause to be voted the shares for which the Company’s management
or Board of Directors hold proxies, or are otherwise entitled to vote, in favor
of the Comvita Designee  and (ii) to cause the Board of Directors to unanimously
recommend to its shareholders to vote in favor of the Comvita Designee.


4.           Vacancies.   In the event that the Comvita Designee shall cease to
serve as a director of the Company for any reason, the vacancy resulting
therefrom will shall be filled by another Comvita designee.


5.           Termination.  This Agreement shall terminate on the date when
Comvita no longer beneficially owns at least 10% of the outstanding common stock
of the Company.


6.           Equal Treatment.  The Company shall provide the Comvita Designee
with the same rights, benefits and indemnities as other non-employee directors
of the Company.


7.           Miscellaneous.


(a)           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all other prior agreements and understandings, both written and oral,
between the parties hereto with respect to the subject matter hereof.


(b)           Assignment.  This Agreement shall not be assigned by operation of
law or otherwise without the prior written consent of the Company and Comvita.


(c)           Amendment.  This Agreement may not be amended, changed,
supplemented or otherwise modified except by an instrument in writing signed by
each the Company and Comvita.


(d)           Notice.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly received if given) by hand delivery or by facsimile
transmission with confirmation of receipt, as follows:

 
- 2 -

--------------------------------------------------------------------------------

 


If to the Company:


214 Carnegie Center
Suite 300
Princeton
New Jersey 08540
United States of America


Facsimile:      +1 (609) 514-8554
Attention:      Chief Executive Officer


If to Comvita:


Comvita New Zealand Limited
Wilson Road South
Paengaroa
New Zealand
Facsimile:      +64 7 533 1988
Attention:      Chief Executive Officer


or to such other address or facsimile number as the person to whom notice is
given may have previously furnished to the other parties hereto in writing in
the manner set forth above.


(f)            Severability.   Whenever possible, each provision or portion of
any provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.


(g)           Remedies.  All rights, powers and remedies provided under this
Agreement or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative, and the exercise of any thereof by any party
shall not preclude the simultaneous or later exercise of any other such right,
power or remedy by such party.


(h)           Waiver.  The failure of any party hereto to exercise any right,
power or remedy provided under this Agreement or otherwise available in respect
hereof at law or in equity, or to insist upon compliance by any other party
hereto with its obligations hereunder, and any custom or practice of the parties
at variance with the terms hereof, shall not constitute a waiver by such party
of its right to exercise any such or other right, power or remedy or to demand
such compliance.

 
- 3 -

--------------------------------------------------------------------------------

 


(i)            Third Parties.  This Agreement shall be binding upon and inure
solely to the benefit of each party hereto and any other third party successor,
and nothing in this Agreement, express or implied, is intended to confer upon
any other person any rights or remedies of any nature whatsoever under or by
reason of this Agreement.


(j)            Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New Jersey.  


(k)            Specific Performance; Consent to Jurisdiction.  The parties agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached.  It is accordingly agreed that the parties shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions of this Agreement in any
state court located in the State of New Jersey, or any Federal court located in
the State of New Jersey, this being in addition to any other remedy to which
they are entitled at law or in equity. In addition, each of the parties hereto
(i) consents to submit itself to the personal jurisdiction of any state court
located in the State of New Jersey, or any Federal court located in the State of
New Jersey in the event any dispute arises out of this Agreement or any
transaction contemplated by this Agreement, (ii) agrees that it shall not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court and (iii) agrees that it shall not bring any
action relating to this Agreement or any transaction contemplated by this
Agreement in any court other than any such court.  The parties hereto
irrevocably and unconditionally waive any objection to the laying of venue of
any action, suit or proceeding arising out of this Agreement or the transactions
contemplated hereby in the state courts of the State of New Jersey, or any
Federal court located in New Jersey, and  further irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such action, suit or proceeding brought in any such court has been brought in a
inconvenient forum.


(l)            Headings. The descriptive headings used herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.


(m)          Counterparts. This Agreement may be executed in counterparts (by
fax or otherwise), each of which shall be deemed to be an original, but all of
which, taken together, shall constitute one and the same agreement.


Remainder of Page Intentionally Left Blank.

 
- 4 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Nomination Agreement effective as of the date first written above.



 
DERMA SCIENCES, INC.
     
/s/ Edward J. Quilty
 
By:
 
Name:  Edward J. Quilty
 
Title:  President and Chief Executive Officer
     
COMVITA NEW ZEALAND LIMITED
     
/s/Brett D. Hewlett
 
By:
 
Name:  Brett D. Hewlett
 
Title:  Chief Executive Officer

 
 
- 5 -

--------------------------------------------------------------------------------

 